                        UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF TENNESSEE
                             NASHVILLE DIVISION

 UNITED STATES OF AMERICA                   )
                                            )
                                            )   Case No. 3:17-CR-167
 v.                                         )   JUDGE TRAUGER
                                            )
 HOMERO QUINTANILLA NAVARRO                 )


       DEFENDANT’S REPLY TO THE GOVERNMENT’S RESPONES TO HIS
               MOTION FOR COMPASSIONATE RELEASE

         Homero Quintanilla Navarro (Quintanilla) replies to the government’s

response to his motion for compassionate release.

        The government acknowledges that Quintanilla has diabetes and high-blood

pressure and is obese (5’ 2” and 250 pounds), and acknowledges that the Center for

Disease Control puts people with these conditions at high risk for severe

complications from Covid-19, but it argues that these conditions do not amount to

“extraordinary and compelling reasons” under the statute that would make him

eligible for release. (Response, R.42, PageID# 233.) It points out that his diabetes

is “well-managed” in prison (id.) as long as he is not infected with Covid-19.

        This argument against eligibility appears inconsistent with the admission of

the government in other cases that the combination of diabetes and a prison

suffering a Covid-19 outbreak can amount to “extraordinary and compelling

reasons” under the statute and consistent with Note 1(A)(ii) in the policy statement,

U.S.S.G. § 1B1.13. (Ex. 1, Edwards Order at 4, 13.) Quintanilla asks that the

Court find this standard for eligibility is satisfied by the combination of his



                                        1
      Case 3:17-cr-00167 Document 43 Filed 06/05/20 Page 1 of 2 PageID #: 240
diabetes, high-blood pressure, obesity and the outbreak of Covid-19 at Oakdale FCI,

where at least 20% of the inmates have gotten the virus.

      It is true that Quintantilla had not identified a release plan other than

deportation to Mexico. This morning Quintanilla provided the details of that plan

to the Probation Office and AUSA Klopf. Quintanilla would live with his sister-in-

law in Escobedo, Nuevo Leon, Mexico, and they can help him find work in

construction.

                                        Respectfully submitted,

                                        s/ Michael C. Holley
                                        MICHAEL C. HOLLEY
                                        Assistant Federal Public Defender
                                        810 Broadway, Suite 200
                                        Nashville, Tennessee 37203
                                        615-736-5047

                            CERTIFICATE OF SERVICE

       I hereby certify that on June 5, 2020, I electronically filed this pleading with
the U.S. District Court Clerk by using the CM/ECF system, which will send a
Notice of Electronic Filing to Amanda Klopf, Assistant United States Attorney,
Office of the U.S. Attorney, 110 Ninth Avenue North, Suite A961, Nashville,
Tennessee, 37203.

                                        s/ Michael C. Holley
                                        MICHAEL C. HOLLEY




                                      2
    Case 3:17-cr-00167 Document 43 Filed 06/05/20 Page 2 of 2 PageID #: 241
